United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10624
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARCUS TYKI HOPKINS,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CR-135-1
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Marcus Tyki Hopkins appeals his guilty-plea conviction on

one count of possession with intent to distribute cocaine base in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A).   Hopkins asserts

that the district court failed to comply with FED. R. CRIM. P. 11

in several respects.   He also argues that his plea was not

voluntary because he mistakenly believed that, in light of United

States v. Booker, 542 U.S. 220 (2005), the district court could

not consider relevant conduct in determining his sentence.

     As Hopkins failed to challenge the voluntariness of his plea


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10624
                                  -2-

or the district court’s compliance with Rule 11, review is for

plain error, which requires Hopkins to demonstrate (1) error,

(2) that is clear or obvious, and (3) that affects substantial

rights.    See United States v. Reyes, 300 F.3d 555, 558 (5th Cir.

2002).    In considering the “substantial rights” prong, we review

the entire record to determine whether there exists a “reasonable

probability that, but for the error, he would not have entered

the plea.”     United States v. Dominguez Benitez, 542 U.S. 74, 83

(2004).

     In light of the plain language of the written plea agreement

as well as the statements of both Hopkins and counsel during the

plea colloquy, Hopkins has failed to demonstrate that the Rule 11

variances of which he complains affected his decision to plead

guilty.    See United States v. Smith, 184 F.3d 415, 417 (5th Cir.

1999); United States v. Portillo, 18 F.3d 290, 292-93 (5th Cir.

1994).    With respect to his purported misunderstanding of the

effect of Booker on his guilty plea, the record shows that

Hopkins understood that he faced a maximum sentence of life and

that the district court had the sole discretion to determine his

sentence.    Therefore, he understood the consequences of his

guilty plea.     See United States v. Jones, 905 F.2d 867, 868-69

(5th Cir. 1990).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.